Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00707-CV

                              Melissa BROQUET and John Broquet,
                                         Appellants

                                        v.
                                       Walter
                             WALTER MORTGAGE COMPANY,
                                      Appellee

                    From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-12-60-A
                           Honorable Robert Blackmon, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Jason Pulliam, Justice

Delivered and Filed: March 25, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ initial brief was due to be filed December 8, 2014. After two 30-day

extensions, Appellants filed their initial brief on February 6, 2015. Appellants were cautioned that

no further extension of time would be granted; however, because the initial brief violated Rule 38

of the Texas Rules of Appellate Procedure, this court ordered that the brief be stricken and ordered

appellants to file an amended brief on or before March 2, 2015. Appellants filed a first amended

brief. The first amended brief still violated Rule 38 of the Texas Rules of Appellate Procedure

because the Statement of Facts and Argument Sections did not contain appropriate citations to the
                                                                                       04-14-00707-CV


record and the brief referenced and attached evidence not presented to the trial court and not part

of the appellate record. This court, again, struck the first amended brief and ordered appellants to

file a second amended brief on or before March 17, 2015. Appellants were cautioned that if the

brief failed to satisfy Rule 38, it would be stricken, and the appeal dismissed. Appellants, now, file

another motion for extension of time to allow a newly-hired attorney time to review the record and

file a brief. Appellee filed an objection and opposition to any more extensions.

       Because appellants’ brief is already over 100 days past due, appellants were cautioned that

no further extensions of time will be granted and the brief must conform to the appellate rules by

March 17, 2015, and because appellants have been given numerous opportunities to file a

conforming brief, this court must deny this third motion for extension of time. See TEX. R. APP. P.

38.8(a)(1), 42.3.

       It is ORDERED that appellants’ motion for extension of time is DENIED. The appeal is

DISMISSED for want of prosecution. Costs of appeal are taxed against appellants.


                                                   PER CURIAM




                                                 -2-